Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 28,
2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00056-CV


    JERRY J. MARKOVICH AND RAVI KUMARARATNE, Appellants

                                         V.

ROBERT R. HARL, VAN A. VELCH, JOHN T. MCNABB, II, EDWARD J.
DIPAOLO, MICHAEL C. LEBENS, DANIEL E. LONERGAN, ROBERT L.
         SLUDER, AND S. MILLER WILLIAMS, Appellees

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-65392


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed October 24, 2016. On June 20, 2018,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.
      Accordingly, the appeal is ordered dismissed.



                                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Busby and Wise.




                                         2